I am not unmindful of the consideration due and that should be given to the findings of fact made by trial courts in equity cases. Nevertheless, under both the Constitution and statutes of this state, it is the duty of this court to review such findings, and, if satisfied that they are contrary to the weight of the evidence, make or direct other and different findings. A litigant in an equity case is entitled to the judgment of this court on questions of disputed facts.
In my judgment the evidence in support of plaintiff's contention in the instant case is much more convincing and therefore of greater weight than is the evidence offered in support of the contention of defendant.
That a public highway through Miller Creek Canyon had existed for many years prior to the institution of this litigation is conceded. The dispute between the parties to the action is as to the exact location of such highway.
The only public record that throws any light upon this issue supports plaintiff's claim.
A Mr. Turner was a witness in the case. By profession he is a civil engineer, and was county surveyor of Carbon county from 1908 to 1912. During his term of office (in 1910), by direction of the county commissioners, Turner prepared a map showing the location of the public roads in the county. The map prepared by him was approved by resolution adopted by the county commissioners of Carbon county on December 30, 1910. This witness testified that he prepared the map from all the records then available in the county surveyor's office and from other public records. Furthermore, he testified that he had personal knowledge of the location of this highway at the time of preparing the map; also that in the years immediately following the preparation of the map, while doing work for others, he became more familiar with the *Page 137 
exact location of this highway. This map locates the highway approximately along the route contended for by plaintiff.
There is no testimony in the record that rebuts or overcomes the presumption that ought to attach to this authorized official map.
In addition, other witnesses testified for the plaintiff whose testimony is entitled to great weight. One of those witnesses, a Mr. Anderson, owned and operated a sawmill in the canyon from 1890 to 1895. During that time he was actively engaged in hauling logs, lumber, and railroad ties out of the canyon. He had no doubt of the location of the old highway. In the very nature of things he would know every ravine and wash along the route over which he was transporting these heavy loads.
Peter Anderson, another witness for plaintiff, hauled timber over this same road in 1896. He had no doubt as to the location of the road.
Another witness, a Mr. Frandson, herded sheep all over that country in about 1900. He was familiar with the canyon and bench lands on either side. His testimony is that the old highway was located as now claimed by plaintiff.
The plaintiff constructed his building in 1911 and 1912 at great expense. The building was constructed for mercantile purposes. The road was there and being traveled at that time as the main highway through the canyon. It would be most unnatural to construct a business building in a canyon otherwise than upon the road that was recognized as the public highway at the time of construction.
This road was one of the early pioneer trails up that canyon. In fact, it was the only trial up the canyon. In locating that road it may be reasonably presumed that the pioneers followed their usual custom and selected a road offering the least resistance. The topography of the country, as described by the various witnesses, lends very convincing support to plaintiff's claim and negatives the probability of any road being established along the way now contended for by defendant. The writer of the prevailing opinion says: *Page 138 
"All of the witnesses, however, seem to agree that prior to the interference of the course of the old road by the construction of a railroad there was only one road up the canyon, and that the travel for the most part followed the course of this road. The road seems to have been quite well traveled, and a number of the witnesses located portions of the old road with respect to the topography of the country."
I fully agree that the testimony abundantly supports that statement. It being thus conceded that there was one road, and only one road, through that canyon, there is not, in my judgment, any convincing proof that the road was located at any other or different place than that claimed by plaintiff.
It seems to have been a part of the theory of the defense that there might have been roads all over that canyon, and hence no one route could be claimed to have been an established road. The statement quoted from the prevailing opinion effectively dispels that contention.
Some stress is given to the fact that the trial judge personally visited the vicinity where the location of the old road is in dispute. Ordinarily, the personal observations and inspections of a trial court should be and are entitled to much weight. However, long since the establishment of the roadway through that canyon mining communities have grown up in different parts of the canyon. Necessarily, new routes of travel between those communities and villages have been established. By reason of those new lines of travel any evidence of the old road wherein it might differ from the other roads of necessity does not now exist.
It may be conceded that certain witnesses who testified for defendant had known this canyon for a great many years, but an examination of their testimony will show that they had no occasion to be impressed with the particular location of the roadway as did the surveyor who was charged with the duty of preparing a road map of the county, nor as did the other witnesses some of whom hauled heavy loads of timber out of the canyon and others of whom herded sheep in the canyon and surrounding country. A number of defendant's witnesses knew nothing of the canyon until years after plaintiff constructed his building adjoining the highway. *Page 139 
I find nothing in this record to justify any claim that there had been an abandonment of the old road located as claimed by plaintiff.
It is conceded, and the court so found, that there was a public highway through this canyon. To permit the defendant to obstruct this highway, as admittedly it has done, is virtually to close the old public highway without establishing a new one through the canyon. The proof is abundant that the county commissioners never exercised or attempted to exercise any jurisdiction over the so-called "new road." There are placards along this road announcing the same to be a private way.
There is in the briefs of both plaintiff and defendant a sketch showing the relative locations of the roadway as claimed by the respective parties to this litigation. It may have no significance, but on the sketch in plaintiff's brief appears on this new roadway a square designated "defendant's store," while on the sketch in defendant's brief the same square is modestly called "a store." Long after this highway was established coal mines were discovered, and they have been developed in this canyon. As a result small towns or villages of miners and their families have grown up at different places in the canyon. Plaintiff's store was so constructed that it could serve these communities with merchandise as well as the general public traveling along the highway. To now obstruct the highway passing his place of business, as had been done by defendant, and which the trial court held it had a right to do, and which holding this court affirms, is, in effect, to confiscate, to a very large extent, the building which plaintiff constructed, relying upon the fact of the existence of the highway.
Viewing the facts as in my judgment they are established by this record, notwithstanding the views of my Associates, I cannot bring myself to agree to an affirmance of the judgment. That judgment in effect deprives a community of a public highway. It works a grave injustice to the plaintiff. To grant plaintiff's prayer would not work any inconvenience to any one, nor would it make the travel up and down that canyon any more dangerous than it is along other routes. *Page 140 
Since preparation of the foregoing outline of my views respecting the weight of the evidence found in the record on appeal in this case, Mr. Justice FRICK has, in a written opinion, concurred in the views of Judge HANSEN. By reason of what is said in that concurring opinion I have made further examination of the records. That examination confirms my first conviction that the findings of the trial court should not prevail, and to approve the judgment results in an injustice by closing the only public highway that runs through the canyon in question, as well as an injustice to appellant. Numerous other witnesses testified, whose testimony, in my judgment, is entitled to great weight in determining the questions of fact at issue in this case. I shall here, however, refer to the testimony of only one additional witness, and that for the purpose of corroborating the statement that the public records of Carbon county furnish very convincing proof that the road in question was located as claimed by appellant. Mr. Charles Clawson was a witness for the plaintiff. He was 68 years old, and stated that he had lived in that part of the state since 1884 and was familiar with Miller Creek Canyon; that he owned a ranch located within 5 miles of the Black Hawk Mercantile Company's store, that store being the property of appellant. The witness further stated that in the year 1912, under authority of an action of the board of commissioners of Carbon county, he and his sons did work on this road along the line now claimed by the plaintiff. The work was authorized by a resolution of the county commissioners at a meeting held November 9, 1912. The work was done pursuant to that resolution, and a county warrant was drawn in favor of the witness on December 12, 1912, for $50, for the work so done.
Mr. Clawson is the witness referred to in the opinion of Mr. Justice FRICK as having worked upon the road in question, with his son, in the year 1912, but concludes that it appears from the cross-examination that, although it might appear from what the witness said that the witness was testifying truthfully, nevertheless it did not establish plaintiff's contention. I do not so understand the witness' testimony. *Page 141 
This witness traveled that road every year from 1884 to 1907. He testified that in the year 1919 or 1920 he had occasion to go over the road to bring a son, who was sick, home from the mine. He stated he knew the location of the corner of sections 26 and 27, 34, and 35; that the road he traveled was north of this common corner 200 or 300 yards. That would bring the location of the road along where appellant's buildings are now situated. The witness stated that the road he traveled was about 1 rod from the present location of appellant's store. In fact, there was no doubt in this witness' mind as to the location of the road in question. His means of information, the fact that he had worked upon the road, that he had traveled it all those years, and was familiar with it until 1920, ought to be very conclusive evidence as to the location of the road.
The county records authorizing this witness to work upon that public road, the action of the commissioners in drawing a warrant to pay for the work done, and the witness' testimony as to where the work was done for which the warrant was drawn, is additional evidence which in my judgment warrants the statement made in the early part of this opinion that the only public records of Carbon county that throw any light upon the location of this road support plaintiff's claim. I therefore dissent.